                               Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 1 of 12
                                                           Harrell)
$2 5HY &ULPLQDO&RPSODLQW DSSURYHGE\$86$                             20-125


                                             81,7('67$7(6',675,&7&2857
                                                                                     IRUWKH
                                                               (DVWHUQ'LVWULFWRI3HQQV\OYDQLD

                     8QLWHG6WDWHVRI$PHULFD
                                Y
                                                                                                   &DVH1R 20-2089-M
                             TYLER MOURY



                                Defendant(s)


                                                              CRIMINAL COMPLAINT
            ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                          see attached affidavit                        LQWKHFRXQW\RI                  Chester        LQWKH
       Eastern              'LVWULFWRI                Pennsylvania                 WKHGHIHQGDQW V YLRODWHG

               Code Section                                                                          Offense Description
 18 U.S.C. 2251(a)                                          Manufacture/attempted manufacture of child pornography

 18 U.S.C. 2252(a)(2)                                       Distribution/attempted distribution of child pornography

 18 U.S.C. 2252(a)(4)(B)                                    Possession of child pornography

 See Attachment A


            7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
 See attached affidavit.




            u &RQWLQXHGRQWKHDWWDFKHGVKHHW

                                                                                                            /s/ Jennifer A. Morrow
                                                                                                                      Complainant’s signature

                                                                                                           Jennifer A. Morrow, Special Agent, FBI
                                                                                                                       Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH           12/10/2020                                                                                 /s/ Honorable Richard A. Lloret
                                                                                                                         Judge’s signature

&LW\DQGVWDWH                                 Philadelphia, PA                                            Honorable Richard A. Lloret, U.S.M.J.
                                                                                                                       Printed name and title
            Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 2 of 12




                            AFFIDAVIT OF PROBABLE CAUSE

       I, Jennifer A. Morrow, a Special Agent with the Federal Bureau of Investigations (FBI),

being duly sworn, depose and state as follows:

                                       INTRODUCTION

       1.      I have been employed as a Special Agent of the FBI for 18 years, and am

currently assigned to the Philadelphia Division Violent Crimes Against Children Squad in the

Newtown Square Resident Agency. While employed by the FBI, I have investigated federal

criminal violations related to violent crime, drug trafficking, kidnapping, and the FBI’s Innocent

Images National Initiative, which investigates matters involving the online line sexual

exploitation of children. I have gained experience through training at the FBI Academy,

training at the Innocent Images Unit of the FBI, various conferences involving Innocent Images

and Crimes Against Children, and everyday work related to conducting these types of

investigations. As part of my daily duties as an FBI agent, I investigate criminal violations

relating to child exploitation and child pornography, including violations pertaining to the

illegal production, distribution, receipt, and possession of child pornography, in violation of 18

U.S.C. §§ 2251(a) and 2252(a). I have had the opportunity to observe and review numerous

examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms of media including

computer media. I have also participated in the execution of numerous search warrants, a

number of which involved child exploitation and/or child pornography offenses.

       2.      As a federal agent, I am authorized to investigate violations of laws of the United

States and to execute warrants issued under the authority of the United States.

       3.      Your Affiant is investigating the activities of TYLER MOURY, who used a

minor, with the intent that the minor engage in sexually explicit conduct for the purpose of

                                                 1
               Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 3 of 12




producing any visual depiction of such conduct, and attempted to do so, in violation of Title 18,

United States Code, Section 2251(a), used a computer device connecting to the Internet to

distribute and attempt to distribute child pornography, in violation of Title 18, United States

Code, Section 2252(a)(2), and possessed child pornography, in violation of Title 18, United

States Code, Section 2252(a)(4)(B).

          4.    All information contained in this affidavit is based either on my personal

knowledge or the knowledge of other law enforcement officers/agents involved with this

investigation. Because this affidavit is being submitted for the limited purpose of securing an

arrest warrant; I have not included every fact known to this investigation. I have set forth only

the facts that are believed to be necessary to establish probable cause.

                         BACKGROUND OF THE INVESTIGATION

          5.    On October 22, 2018, an FBI Undercover Employee (UC), operating in a covert

capacity, accessed the undercover KIK Messenger account of “Katie.l13,” which has a profile of

an 11-year-old girl and includes a profile photograph of a young girl who appears to be

approximately 11 years old. The UC engaged in an instant message (IM) chat with a KIK user

"dubstep_66," who, as described below was later identified as the defendant, Tyler MOURY.

MOURY’s communications with the UC evidenced that he believed the UC was a prepubescent

female.

          6.    During this chat session, “dubstep_66” sent multiple videos and photographs to

the UC. Three videos and one photograph appeared to be child pornography. (Count Three –

Attempted Distribution of Child Pornography). The following is a description of the

content:



                                                 2
                Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 4 of 12




            •    Video 1: A recording depicting a naked, prepubescent female touching her

                 breasts and vagina;

            •    Video 2: A recording depicting a naked, prepubescent female covered by a black

                 sheet above her waist. The child’s feet are bound with cloth to keep her legs

                 spread, and an adult male is performing vaginal sex on her;

            •    Video 3: A recording depicting a naked, prepubescent female being digitally

                 penetrated by an unidentified adult;

            •    Photograph 1: A photograph depicting a naked, prepubescent female performing

                 oral sex on an adult male.

       7.        The UC took screen shots of the “dubstep_66” KIK profile page, the chats, and

the videos and photograph described above. Your Affiant has reviewed these files and submits

that they are accurately described above and constitute images of child pornography, within the

meaning of 18 U.S.C. § 2256.

       8.        An administrative subpoena was issued to KIK for records associated with user

“dubstep_66.” On November 1, 2018, KIK responded to the subpoena and indicated that the

account associated with user “dubstep_66” was registered on June 28, 2017 with the name

“TRIPPER FUCK YOU.” The account utilized IP address 98.115.181.85 between September

30, 2018 and October 22, 2018. The account also used the same IP address on October 29, 2018.

09/30/2018 thru 10/22/2018. Further investigation determined that the IP address was operated

by Verizon.

       9.        An administrative subpoena was issued to Verizon for the subscriber information

for the IP address 98.115.181.85 used by KIK user “Dubstep_66.” Verizon records indicated



                                                  3
             Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 5 of 12




that the identified IP address was assigned to Donna Froelich, 1xx Black Road, Coatesville,

Pennsylvania 19320, between August 2, 2018 and November 15, 2018. The account information

indicated that the account was created on October 28, 2009 by Donna Froelich, 1xx Black Road,

West Caln, Pennsylvania 19320 and was still an active account in November 2018. Further

investigation revealed that Donna Froelich is the deceased maternal grandmother of TYLER

MOURY.

       10.     Checks with the Pennsylvania Department of Transportation in November 2018

showed Thomas and Tracy Moury with current driver’s licenses at the same address on Black

Road, Coatesville, Pennsylvania 19320. In addition, TYLER MOURY, DOB: 12/xx/1991, had a

current Pennsylvania Department of Transportation identification card with an address of 1xx

Black Road, Coatesville, Pennsylvania 19320.

       11.     The profile picture associated with KIK user “dubstep_66” appeared to be the

same person as the male depicted in the Pennsylvania state identification for TYLER MOURY.

       12.     A criminal history check for TYLER MOURY showed an April 2016 arrest by

the West Caln Township Police Department for numerous sexual offenses, including but not

limited to, Aggravated Indecent Assault (complainant is unconscious or unaware that penetration

is occurring), in violation of 18 Pa.C.S. §§ 3125(a)(4) and 3125(a)(8) where the complainant is

less than 16 years of age, Statutory Sexual Assault, in violation of 18 Pa.C.S. § 3122.1(B), and

Corruption of Minors, in violation of 18 Pa.C.S. § 6301.

       13.     Court of Common Pleas of Chester County records indicate that MOURY was

released on bail on April 12, 2016 and listed his address with the court and the pretrial

supervision program as the same residence on Black Road, Coatesville, Pennsylvania 19320.



                                                 4
             Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 6 of 12




       14.     On December 17, 2018 a federal search warrant (18-2005-M) was executed at the

Black Road, Coatesville, Pennsylvania residence of TYLER MOURY. MOURY and his

parents, Thomas and Tracy Moury, were home at the time of the execution of the search warrant.

Numerous electronic devices, including laptops, tablets, and cellular telephones were seized

pursuant to the search warrant.

       15.     An iPhone 6, serial number 355790072605428, and an LG Stylo 4 cell phone,

serial number 35538809111842, were both seized from the bedroom identified as belonging to

TYLER MOURY on December 17, 2018 pursuant to federal search warrant (18-2005-M).

These devices contained in excess of 30,000 images and videos of child pornography between

the two devices. The images and videos contained themes of sadomasochistic conduct involving

children and bestiality involving children. Some of the images also depicted prepubescent

children. (Count Four – Possession of Child Pornography). Some of these files were created

on the devices as recently as December 17, 2018. Both of these devices had KIK accounts

associated with them and the KIK name “TRIPPER FUCK you!!!,” which is consistent with the

KIK account that distributed child pornography images to the FBI UC in October of 2018.

       16.     In coordination with Chester County District Attorney’s office regarding their

pending sexual offense charges against TYLER MOURY, the FBI requested a re-examination of

MOURY’s Apple iPhone 6s (serial number F2LQL1CBGRX7), a cell phone that was seized

pursuant to a state authorized search warrant by the West Caln Township Police Department on

February 23, 2016, but was unable to be unlocked and accessed at that time. On October 1,

2018, a second state search warrant, based on new technologies available to access the locked

device, was requested and obtained for MOURY’s Apple iPhone 6s (serial number

F2LQL1CBGRX7).

                                                5
             Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 7 of 12




       17.     A review of the forensic examination of Apple iPhone 6s revealed a series of nine

still images and nine videos of the identified victim (hereinafter “Minor 1”) in Chester County’s

case against MOURY. The images and videos depict Minor 1’s vagina and buttocks, including

several with her vagina being digitally penetrated by MOURY. The metadata associated with

these images revealed that these 18 media files were captured on February 6, 2016 and February

7, 2016, when Minor 1 would have been 15 years old and MOURY would have been 24 years

old, and geo-locate to MOURY’s residence on Black Road, Coatesville, Pennsylvania 19320.

       18.     During the course of Chester County’s investigation of MOURY’s sexual

offenses against Minor 1, Chester County detectives obtained Minor 1’s Apple iPhone cell phone

and received consent to search it. A review of the forensic examination results of Minor 1’s cell

phone revealed ongoing communications between MOURY and Minor 1 via Skype, Snap Chat,

and KIK in 2016. In addition to the communications, there were numerous images of Minor 1

engaged in sexually explicit conduct including masturbation, lascivious exhibition of her

genitals, and various sexual acts involving bestiality at MOURY’s instruction. For example, on

February 18, 2016, MOURY, using the Skype name “tylermoury,” Skype messaged Minor 1,

“Nvm just let them eat you out and moan while they do it baby,” referring to Minor 1 allowing

her dogs to perform oral sex on her.

       19.     On March 9, 2020, Your Affiant interviewed Minor 1 regarding her relationship

with MOURY. Minor 1 reported that she met MOURY online in early February 2016, when she

would have been 15 years old and MOURY would have been 24 years old. After a few days,

MINOR 1 met MOURY in person at MOURY’s residence on Black Road in Coatesville.

MOURY provided Minor 1 with drugs and alcohol, and they engaged in various sexual acts.

MOURY used his cell phone to take pictures of some of their sexual acts at his residence and

                                                6
              Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 8 of 12




other non-pornographic pictures of Minor 1. On occasion, MOURY used Skype to call other

people (unknown to Minor 1) and live stream his sexual acts with Minor 1. Minor 1 reported

that MOURY expressed interests in incest and bestiality. After meeting in person for the first

time, MOURY and Minor 1 continued communicating on various online messaging applications,

including Skype, Snap Chat, and KIK. Minor 1 reported that, during some of these

communications, at MOURY’s direction, she took videos of herself masturbating and engaged in

other sexual acts, and sent them to MOURY. Minor 1 reviewed the Skype chat described above

from February 18, 2016, and identified it as communication between herself and MOURY.

Minor 1 reported that, in this chat, MOURY was instructing her to allow her dogs to perform

oral sex on her. MOURY had asked Minor 1 to do this in the past and she had agreed, recorded

the videos, and sent it to MOURY on numerous occasions. Videos depicting Minor 1 engaged in

this activity were recovered from her cell phone.

       20.     Minor 1 reviewed, at Your Affiant’s request, a series of images and videos that

were recovered from her cell phone and from the Apple iPhone 6s seized from MOURY in 2016,

for identification purposes. For purposes of this complaint warrant, only one image per day is

being described in this affidavit, one of which is the subject of Count One, as detailed below,

and the others as background information. The following digital files were positively identified

by Minor 1 as taken by MOURY or taken by Minor 1 at the direction of MOURY:

 Creation Date     Device                           Description of Image

 02/06/2016        MOURY’s Apple iPhone 6s          Minor 1’s vagina and buttocks

 02/07/2016        MOURY’s Apple iPhone 6s          MOURY digitally penetrating Minor 1’s vagina

                                                    (Count One – Manufacture/Attempted
                                                    Manufacture of Child Pornography)


                                                7
              Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 9 of 12




 02/15/2016        Minor 1’s Phone                 MOURY digitally penetrating Minor 1’s vagina

 02/16/2016        Minor 1’s Phone                 Four videos depicting Minor 1 engaged in
                                                   bestiality

 02/17/2016        Minor 1’s Phone                 Minor 1’s vagina and buttocks and Minor 1
                                                   masturbating

 02/18/2016        Minor 1’s Phone                 Videos of Minor 1 engaged in bestiality

 02/19/2016        Minor 1’s Phone                 Minor 1 masturbating



       21.     Minor 1 reported that MOURY introduced a third person into their relationship,

another minor female (hereinafter Minor 2), whom MOURY described as his transgendered

friend. MOURY initiated Skype group chats and instructed the girls to role play an incest sexual

fantasy with him as the father, Minor 1 as the daughter, and Minor 2 as the son. Minor 1

reported that MOURY Skyped Minor 2 to have her watch while Minor 1 performed oral sex on

MOURY. Minor 1 reviewed a still image of Minor 2 recovered from the forensic examination of

MOURY’s Apple iPhone 6s seized by Chester County detectives and positively identified the

image as MOURY’s transgendered friend.

       22.     Through investigation, Your Affiant identified Minor 2 as a female residing in

Ohio. Minor 2 was 17 years old at the time she communicated online with MOURY and Minor

1. On April 24, 2020, Minor 2 was interviewed by the FBI regarding her communications with

MOURY. She reported that she met MOURY online on KIK, when she was about 16 or 17

years old and when MOURY would have been about 23 or 24 years old, and then transitioned to

communicating with him on Skype. Minor 2 described that, on one occasion, MOURY used

Skype to livestream another minor girl performing oral sex on him. MOURY later told Minor 2



                                               8
               Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 10 of 12




that the girl was only 15 and her mom found out and called the cops. On another occasion,

Minor 2 recalled that MOURY asked her to put peanut butter on her vagina and record her dog

licking it off and send it to him. Minor 2 recalled sending MOURY pictures of herself in various

stages of undress. Minor 2 was asked to review a series of digital files that had been recovered

during forensic examinations of MOURY’s devices and Minor 1’s cell phone for identification

purposes, and Minor 1 positively identified herself in all of the images. For purposes of this

complaint warrant, only two images are being described in this affidavit, one of which is being

included as background information and one of which, as detailed below, is the subject of Count

Two. Minor 2 positively identified the following digital files as taken at the direction of

MOURY:

    Creation Date     Device                              Description of Image


    02/18/2016        MOURY’s Apple iPhone 6s             Lascivious exhibition of Minor 2’s genitals

                                                          (Count Two – Manufacture/Attempted
                                                          Manufacture of Child Pornography).

    02/19/2016        Minor 1’s phone 1                   Close-up of Minor 2’s vagina on Skype screen



         23.     In addition to the images of Minors 1 and 2 recovered from MOURY’s Apple

iPhone 6s, there were 23 still images of an additional minor female (hereinafter Minor 3). These

images depict Minor 3’s vagina and, in some of the images, MOURY’s fingers (with distinctive

tattoos) are visible on the outside and inside of her vagina. A review of the metadata associated



1
 Minor 1 reported that any images of Minor 2 recovered from her cell phone were sent to her by MOURY via
messaging applications. Minor 1 did not communicate directly with Minor 2, but only when facilitated by MOURY.


                                                      9
             Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 11 of 12




with these still images revealed that they were taken on January 4, 2014, January 5, 2014,

January 6, 2014, and May 12, 2014, when Minor 3 would have been 17 years old and MOURY

would have been 22 years old. The images geolocate to a previous residence used by MOURY

at 3xxx Sky Top Trail in Dover, Pennsylvania, in the Middle District of Pennsylvania.

       24.     On April 28, 2016, Minor 3 was interviewed by a West Caln Township Police

Detective and advised that she met MOURY online when she was a minor and engaged in sexual

conduct with him. She also reported that MOURY took pictures of her during their sexual acts.

She described MOURY as interested in incest, and reported that he called her “daughter” and

asked her to call him “daddy.”

                                        CONCLUSION

       25.     Based on the aforementioned factual information, Your Affiant respectfully

submits that there is probable cause to believe that TYLER MOURY has committed violations of

18 U.S.C. § 2251(a), manufacture/attempted manufacture of child pornography, 18 U.S.C. §

2252(a)(2), distribution/attempted distribution of child pornography, and 18 U.S.C. §

2252(a)(4)(B), possession of child pornography.
                                                      /s/ Jennifer A. Morrow
                                                    Jennifer A Morrow
                                                    Special Agent
                                                    Federal Bureau of Investigation

SWORN TO AND SUBSCRIBED
BEFORE ME THIS 10th DAY
OF DECEMBER, 2020.

   /s/ Honorable Richard A. Lloret
HONORABLE RICHARD A. LLORET
United States Magistrate Judge



                                               10
            Case 2:20-mj-02089 Document 1 Filed 12/10/20 Page 12 of 12




                                          Attachment A

Count One – Manufacture/Attempted Manufacture of Child Pornography, 18 U.S.C. §
2251(a)
On or about February 7, 2016, in the Eastern District of Pennsylvania, the defendant, TYLER
MOURY, employed, used, persuaded, induced, enticed and coerced Minor 1 to engage in
sexually explicit conduct for the purpose of producing a visual depiction of that conduct, and
attempted to do so, and the visual depiction was produced using materials that had been mailed
and shipped and transported in and affecting interstate and foreign commerce.


Count Two – Manufacture/Attempted Manufacture of Child Pornography, 18 U.S.C. §
2251(a)
On or about February 18, 2016, in the Eastern District of Pennsylvania, the defendant, TYLER
MOURY, employed, used, persuaded, induced, enticed and coerced Minor 2 to engage in
sexually explicit conduct for the purpose of producing a visual depiction of that conduct, and
attempted to do so, that is, by soliciting Minor 2 to photograph herself engaging in sexually
explicit conduct and transmit the image to defendant MOURY via the Internet, and defendant
MOURY knew and had reason to know that the visual depiction would be transported and
transmitted using a facility of interstate and foreign commerce and in and affecting interstate and
foreign commerce, that is, the Internet.


Count Three – Distribution/Attempted Distribution of Child Pornography, 18 U.S.C. §
2252(a)(2), (b)(1)
On or about October 22, 2018, in the Eastern District of Pennsylvania, the defendant, TYLER
MOURY, knowingly distributed visual depictions, using a means and facility of interstate and
foreign commerce, that is, the Internet, and attempted to do so, and the producing of those visual
depictions involved the use of a minor engaging in sexually explicit conduct, and the visual
depictions were of such conduct.


Count Four – Possession of Child Pornography, 18 U.S.C. § 2252(a)(4)(B)
On or about December 17, 2018, in the Eastern District of Pennsylvania, the defendant, TYLER
MOURY, knowingly possessed matter, that is, an Apple iPhone 6 and an LG Stylo 4 cell phone,
which contained visual depictions that had been shipped and transported using any means and
facility of interstate and foreign commerce, and in and affecting interstate and foreign commerce.
The production of these visual depictions involved the use of minors, including prepubescent
minors and minors who had not attained 12 years of age, engaging in sexually explicit conduct,
and the visual depictions were of minors engaging in sexually explicit conduct.




                                                11
